Citation Nr: 9904075	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-33 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hepatitis.
 
2.  Entitlement to service connection for a fungus condition.
 
3.  Entitlement to service connection for dental trauma.
 
4.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.
 
5.  Entitlement to a compensable rating for a gunshot wound 
scar of the lower left leg.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from December 1968 to 
September 1971.

This appeal arises from a January 1993 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied service connection for hepatitis, a fungus 
condition and dental trauma.  By that same rating action, the 
RO granted service connection for post-traumatic stress 
disorder (PTSD), and evaluated it as 10 percent disabling and 
for a gunshot wound scar of the lower left leg, and evaluated 
it as noncompensable, both evaluations effective from July 
1992.  The notice of disagreement was submitted in March 1993  
The statement of the case was issued in April 1993.  A 
substantive appeal was received in May 1993.  The veteran and 
his wife testified at a personal hearing at the RO in June 
1993.

The January 1993 rating action indicated that the veteran's 
claim for residuals of Agent Orange was deferred pending new 
regulations.  By letter dated in June 1994, the veteran's 
representative submitted additional evidence and raised the 
issue of entitlement to a permanent and total disability 
rating for pension purposes.  In January 1995, the RO 
provided the veteran with the appropriate forms and indicated 
that he should submit claims for pension and service 
connection for residuals of Agent Orange if he so desired. 
The veteran did not respond to that correspondence. 

The Board remanded the case for additional development of the 
evidence in August 1996.  By rating action in November 1997, 
the RO granted a 50 percent evaluation for PTSD, effective 
from July 1992.  Supplemental statements of the case were 
issued in November 1997 and January 1998.


FINDINGS OF FACT

1.  There is no evidence of dental trauma or gum disease in 
service or of postservice residuals of dental trauma.

2.  The veteran's claim is implausible.


CONCLUSION OF LAW

The veteran's claim for service connection for dental trauma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that his claim is not well grounded.

The service medical records show that on entrance examination 
in November 1968, no missing teeth were noted.  On a Flight 
Physical examination in March 1970, it was noted that teeth 
Nos. 1, 32, 16, and 17 were missing.  The September 1971 
separation examination did not note any missing teeth.  The 
remaining service medical records are negative for any dental 
treatment and there is no evidence that the veteran had 
dental trauma in service.

April 1974 VA outpatient records show that the veteran had 
impacted mandibular 3rd molars bilaterally which were 
extracted.  An October 1987 VA outpatient record shows that 
the veteran was seen for complaints of sore gums with 
bleeding.  It was noted that he was referred for a dental 
evaluation.  An April 1994 Dental Service record shows that 
teeth nos. 15 and 18 were extracted.  

In June 1993, the veteran testified that he developed 
bleeding gums as a result of eating foods sprayed with 
pesticides.  He also asserted that he chipped a tooth in the 
lower back of the mouth when he fell while riding a 
helicopter.  He indicated that he received treatment for his 
teeth and gums during service.  His wife testified that he 
currently had broken and rotten teeth because of the 
inability to pay for dental care.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
With regard to dental conditions, each missing or defective 
tooth and each disease of the investing tissues will be 
considered separately, and service connection will be granted 
for disease or injury of individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service. 38 C.F.R. § 3.381(a) (1998).  As to 
each noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  Replaceable missing teeth are not disabling 
conditions, and may be considered service connected solely 
for the purpose of determining entitlement to dental 
examination or outpatient dental treatment.  38 C.F.R. § 
4.149 (1998).  If a dental condition is due to service 
trauma, the veteran is entitled to VA outpatient dental 
treatment (for the specific dental condition due to trauma) 
as often as may be found necessary, regardless of when an 
application for such treatment is filed.  38 U.S.C.A. § 
1712(a)(1)(C) (West 1991 & Supp. 1998); 38 C.F.R. § 17.161(c) 
(1998).

Periodontal disease, treatable carious teeth, and replaceable 
missing teeth, among other dental conditions, are not 
disabling, and may be considered service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment.  38 C.F.R. § 
4.149 (1998) (this regulation was effective February 17, 
1994, although 38 C.F.R. § 4.150, as in effect prior to that 
date, also provided that such dental conditions were to be 
rated noncompensable).

Wisdom teeth (i.e., third molars), extracted during service, 
are not subject to service connection, unless they were 
extracted for reasons other than malposition or impaction. 38 
C.F.R. § 3.382(c) (1998).

The United States Court of Veterans Appeals (Court) has held 
that in order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board concludes that the veteran's claim for service 
connection for dental trauma is not well grounded.  In the 
present case, the service medical records fail to show that 
the veteran incurred any dental trauma in service.  There is 
no evidence of treatment for any tooth disorder during 
service.  The post service medical records show that the 
veteran's wisdom teeth were removed in 1974.  Although the 
March 1970 examination report noted that the veteran's wisdom 
teeth were missing, the postservice evidence clearly shows 
that the notation was in error as those teeth were extracted 
in 1974.  Therefore, the second and third prong of Caluza 
have not been satisfied.

At the June 1993 hearing, the veteran testified that he 
believed that he developed bleeding gums during service as a 
result of eating foods containing pesticides.  As indicated 
above, gum disease is considered a noncompensable condition, 
and service connection for gum disease for compensation 
purposes is precluded. 38 C.F.R. §§ 4.149, 4.150.

Neither the service medical records nor the post-service 
medical records attribute missing teeth or another dental 
condition to service trauma.  The veteran's claim is only 
supported by his own general assertions; but a claim must be 
supported by evidence, not just allegations, to be well 
grounded.  Tirpak, supra.  Even if the alleged service injury 
occurred under combat circumstances, for the service 
connection claim to be well grounded, the veteran would still 
have to submit competent medical evidence linking the current 
dental condition to service trauma. 38 U.S.C.A. § 1154(b) 
(West 1991); Caluza, supra.  No such medical evidence has 
been submitted.  The veteran essentially asserted that his 
postservice dental problems were caused by inservice dental 
trauma.  The Court has held that lay persons are competent to 
testify as to what they actually observed and what is within 
the realm of their personal knowledge.  Layno v. Brown, 6 
Vet. App. 465 (1994).  However, the Court has also held that 
lay testimony is not competent to prove a matter requiring 
medical expertise.  Grottveit v. Brown, 5. Vet. App. 91 
(1993).  The appellant is not medically trained and is not 
competent to testify as to the cause of any current dental 
condition. Consequently, he has not met the initial burden 
under 38 U.S.C.A. § 5107(a) as the lay evidence submitted 
does not cross the threshold of mere allegation.  Thus, the 
claim is not well grounded as it lacks plausibility.

ORDER

Entitlement to service connection for dental trauma is 
denied.



REMAND

The veteran seeks service connection for hepatitis and a 
fungus condition and increased ratings for service connected 
PTSD and a gunshot wound scar of the lower left leg.  The 
Board remanded the case in August 1996 for additional 
development of the evidence.  The Board has reviewed the 
record and finds that the RO has not fully complied with the 
Board's instructions in that remand.  

The veteran testified that he had received treatment at the 
Elsmere, Delaware, VA outpatient facility.  He indicated that 
he had a liver biopsy in 1992 and that he had received 
psychiatric treatment there as well.  The RO has not 
requested and obtained the treatment records of the veteran 
from the Elsmere outpatient facility as requested by the 
Board in the August 1996 remand.  

The Board requested that a VA dermatology examination be 
conducted regarding the veteran's claimed skin condition, 
following the development of the evidence.  No such 
examination was performed.

The Board finds that the VA alimentary appendages 
examination, conducted in July 1997, is inadequate.  The 
examiner indicated that test results showed no residuals of 
hepatitis.  However, those test results were not included 
with the examination report as requested in the remand.  In 
addition, because there appears to be relevant outpatient 
records which have not been obtained, the examiner should be 
requested to prepare an addendum to that examination report 
after reviewing any additional VA outpatient records obtained 
from the Elsmere facility.  Finally, as part of that 
examination, the examiner included findings and a diagnosis 
regarding the veteran's gunshot wound scars.  However, no 
color photographs of the scars were included and the examiner 
did not state whether there was any muscle or nerve damage 
present as requested by the Board.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court has 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.

The most recent VA psychiatric examination was conducted in 
July 1997.  During that examination, the veteran indicated 
that he was working part-time repairing vacuum cleaners and 
sewing machines.  At the June 1993 hearing, he had testified 
that he was unemployed and had last worked in 1992.  Due to 
the apparent change in the veteran's employment, the Board is 
of the opinion that a complete work history should be 
requested from the veteran.

The Board notes that during the current appeal, sections of 
the VA Schedule for Rating Disabilities pertaining to mental 
disorders were amended effective November 7, 1996, including 
Diagnostic Code and 9411.  See 38 C.F.R., Part 4, § 4.130, 
Codes 9400 and 9411 (1998).  In the November 1997 
supplemental statement of the case,  the RO considered both 
the old and new criteria of Diagnostic Code 9411 as required 
by the United States Court of Veterans Appeals (Court) in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The law requires full compliance with all orders in this 
remand. Stegall v. West, Id.  Therefore, the Board finds that 
adjudication must be deferred until all development is 
completed.  Although the instructions in this remand should 
be carried out in a logical chronological sequence, no 
instruction in this remand may be given a lower order of 
priority in terms of the necessity of carrying out the 
instructions completely.

Accordingly, the case is REMANDED to the RO for the following:  

1.  The RO should obtain copies of the 
veteran's treatment records which are not 
currently in the file from the Elsmere, 
Delaware VA outpatient center, to include 
copies of the reported 1992 liver biopsy 
and all psychiatric treatment records.  
The RO should also obtain copies of all 
reports of testing done in conjunction 
with the July 1997 VA alimentary 
appendages examination.  All records 
obtained must be associated with the 
claims file.

2.  The RO should contact the veteran and 
request that he furnish a written 
statement detailing his work history from 
1992 to the present.  He should include 
the name of the employer, the type of job 
performed, the salary or wages paid, the 
dates of employment and the reason for 
termination of the employment. 

3.  After the above development has been 
completed, the RO should request the 
physician that conducted the July 1997 VA 
psychiatric examination of the veteran, 
to provide an addendum to that 
examination report.  If that physician is 
not available, the RO should have another 
VA physician prepare the requested 
addendum.  The RO should provide the 
examiner with the claims file for review.  
The examiner should specifically state 
whether he/she had the claims folder.  
The examiner should be requested to 
review all treatment records and any 
other pertinent records added to the file 
since the July 1997 examination.  The 
examiner should comment upon the effects 
of the veteran's service connected PTSD 
on ordinary activity and on how the 
disability impairs him functionally.  The 
RO should provide the examiner with the 
old and the new criteria of Diagnostic 
Code 9411 and request that the examiner 
set forth all pertinent findings on 
examination first in relationship to the 
old Diagnostic Code criteria and then 
separately in relationship to the new 
Diagnostic Code criteria. 

4.  The RO should also request the 
physician that conducted the July 1997 VA 
alimentary appendages examination of the 
veteran, to provide an addendum to that 
examination report.  If that physician is 
not available, the RO should have another 
VA physician prepare the requested 
addendum.  The RO should provide the 
examiner with the claims file for review.  
The examiner should specifically state 
whether he/she had the claims folder.  
The examiner should be requested to 
review all pertinent treatment records, 
to include a report of a 1992 liver 
biopsy added to the file since the July 
1997 examination.  The examiner should 
specifically state if the veteran has any 
residuals of hepatitis which was present 
in service and if so what they are.  If 
there are no residuals of hepatitis, the 
examiner should state this for the 
record.  

5.  The veteran should be afforded a 
special dermatological examination of his 
service connected gunshot wound residuals 
and of his skin disorder.  Such tests as 
the examiner deems necessary should be 
performed.  The claims folder must be 
made available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should 
comment upon the effects of the veteran's 
service connected gunshot wound scar of 
the lower left leg on ordinary activity 
and on how the disability impair him 
functionally.  The examiner should 
describe the scar(s) and state whether it 
is painful or tender on objective 
demonstration, and whether there is any 
limitation of function of the parts 
affected due to the residuals.  If the 
residuals cause no problem, the examiner 
should so state.  The examiner must have 
color photographs taken of the scar and 
include them with the claims folder.  The 
examiner should state whether there was 
any muscle and/or nerve damage and if so 
which muscle and/or nerve and the 
severity.  With regard to the veteran's 
skin condition, the examiner should set 
forth all current diagnoses and indicate 
whether any currently found skin 
condition had its onset in service.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

7.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Each issue currently in 
appellate status must be adjudicated by 
the RO.  If the decision remains adverse 
to the appellant, he and his 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no 

action until he is further informed.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

